Citation Nr: 1215052	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service-connected Osgood-Schlatter's disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a hearing with a member of the Board in August 2010; however, he failed to report for his hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2011).

The instant matter was previously before the Board in November 2010 at which time it was remanded for further development.  That development having been completed, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that after issuance of the last supplemental statement of the case (SSOC) on December 13, 2011, and before the case was returned to the Board in January 2012, the Veteran submitted additional lay evidence in support of his claim.  Generally, when the agency of original jurisdiction (AOJ) receives additional evidence after the most recent SSOC had been issued and before the appeal is certified to the Board, the AOJ is required to furnish the Veteran and his representative an SSOC, unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. §§ 19.31, 19.37(a) (2011).  A review of the lay evidence submitted in December 2011 reveals that it is duplicative of statements previously considered, namely, that the Veteran has experienced neck pain since service.  Accordingly, the Board finds that a remand for the AOJ to consider this evidence in the first instance is not required.  Id.



FINDING OF FACT

The Veteran's currently diagnosed degenerative disc disease of the cervical spine was first identified many years after service, is not shown to be related to his military service, and is not shown to be proximately due to, the result of, or aggravated by a service-connected disability.


CONCLUSION OF LAW

The Veteran does not have degenerative disc disease of the cervical spine that is the result of disease or injury incurred in or aggravated during active military service, or that is caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Veteran was apprised of VA's duties to both notify and assist through correspondence dated in February 2007 and November 2010.  Specifically, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection on both a direct and a secondary basis, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, insurance examination reports, and statements by persons who knew of the Veteran's disability.  The notice also included the criteria for assigning a disability rating and an effective date as required by Dingess, supra.  Although the complete notice required by the VCAA was not provided until after the initial adjudication of the Veteran's claim, any timing errors have been cured by the RO's readjudication of the Veteran's claim via a December 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the February 2007 and November 2010 notice letters comply with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his service connection claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA and VA contract examination reports, private medical records, and lay statements in support of his claim.  As noted in the introduction, the Veteran withdrew his request for a hearing before the Board.  

The Board notes that in a December 2011 statement, the Veteran indicated having received private treatment related to his neck in the late 1970s.  Although records documenting such private treatment were not provided by the Veteran; nor did the AOJ attempt to assist the Veteran in obtaining such private treatment records, as will be discussed in further detail below, because even assuming the veracity of the Veteran's reported treatment in the late 1970s, the evidence still weighs against a finding of continuity of symptomatology.  Accordingly, the Board finds that a remand to attempt to obtain these records is not necessary.

The Veteran has also been afforded several VA and VA contract examinations in connection with his claim.  The examiners reviewed the claims folder, to include the private medical records and lay statements contained therein, interviewed the Veteran, and conducted an examination of his neck.  The examiners have provided their opinions regarding the likelihood that the Veteran's cervical spine disability is related to military service or to a service-connected disability, to include consideration of whether the Veteran's knee disability has aggravated his cervical spine degenerative disc disease.  The Board finds that the examinations and opinions obtained in this case are adequate, as they were predicated on a reading of the STRs and medical records in the Veteran's claims file, and considered all of the pertinent evidence of record, to specifically include the Veteran's statements regarding continuity of neck pain since service.  The Board notes that while the opinions of record are lacking somewhat in supporting rationale with regard to the issue of secondary service connection, as will be discussed in greater detail below, the Board does not find that the lack of a more detailed rationale renders the opinions inadequate.  The Board thus concludes the Veteran was provided with an adequate examination and that the terms of the Board's November 2010 remand were satisfied.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall, supra.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including degenerative joint disease (arthritis), may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The second and third elements of service connection may also be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   

In January 2007, the Veteran applied for VA disability compensation, seeking service connection for his cervical spine disability.  He stated that while in service in July 1971, he dropped a weight bar on his chin, the impact of which cut his chin and injured his neck.  In January 2008, the Veteran sought service connection for a cervical spine disability secondary to his service-connected knee disability.

At the outset, the Board finds that the medical evidence of record demonstrates that the Veteran has a current diagnosis of degenerative disc disease of the cervical spine.  In February 2006, the Veteran underwent a VA contract examination.  Based on x-ray findings showing mild and moderate degenerative narrowing of the cervical spine, a diagnosis of mild degenerative disc disease at C3-4, C4-5, C5-6, and C6-7 was made.  Thus, the Board is satisfied that the Veteran has a current disability.

A review of the Veteran's STRs document that on July 21, 1971, the Veteran was treated for a laceration of his chin that occurred when he dropped a 275-pound weighted bar on his chin while bench pressing.  He received sutures and was placed on light duty for three days.  On July 26, 1971, his sutures were removed.  

A review of the claims folder further reveals that in September 1999, the Veteran was awarded service connection for Osgood-Schlatter's disease of the right knee.  Thus, the question presented by this appeal is whether the evidence suggests a link between the Veteran's currently diagnosed degenerative disc disease of the cervical spine and either his documented in-service injury or his service-connected right-knee disability.

As to the issue of direct service connection, the Board finds that the evidence fails to establish that the Veteran's degenerative disc disease of the cervical spine is related directly to his time in the military, including the in-service injury.  In this regard, the Board notes that the Veteran's STRs contain no complaints of neck pain in service and his August 1972 separation medical examination found his neck to be normal.  A one-inch scar on the chin was noted.  

A review of the Veteran's private medical records reveals that in August 1982, the Veteran was working on an A-frame when he fell and injured his back.  In 1983, he was diagnosed with chronic low-back strain with probable L4-5 discogenic disease.  He was seen by the same private physicians for treatment of that condition from 1983 to 1990.  At no time did the Veteran complain of neck pain or symptoms related to his cervical spine.  Additional private treatment records dated from 1997 to 2000 document treatment for chronic low back pain.  These treatment records are also silent for any complaints of neck pain or findings related to the cervical spine.  

From 2003 to 2005, the Veteran was treated by another private physician for his chronic low back pain.  Again, no complaints of neck pain were recorded.  Notably, the treatment records contain a picture of the human body upon which the Veteran was asked to mark where he experienced pain, numbness, tingling, or burning.  The Veteran noted pain and numbness in his low back.  He did not report having pain in his neck or upper back.  

The Veteran's VA outpatient treatment records dated from 2001 through 2011 are replete with references to chronic low back pain, but do not reveal complaints of neck pain until December 2007.  Indeed, in January 2001 the Veteran presented with complaints of back pain every day.  No mention was made of neck pain.  In May 2004, the Veteran reported a 20-year history of chronic back pain.  Again, he made no mention of any chronic neck pain.  Examination of his neck in May 2005 failed to reveal any evidence of neck pain.  In August 2005, the Veteran denied any neck stiffness.  A May 2006 report of telephone contact indicates that the Veteran had received a letter referencing an abnormal cervical spine x-ray.  An x-ray taken that month had showed degenerative disc disease at C5-C6 and C6-C7 with right foraminal stenosis.  When seen at the VA medical center that month, the Veteran indicated that he had had no neck pain.  He again denied neck pain in August 2006 and in October 2006; it was noted that he had no neck symptoms.

In December 2007, the Veteran reported that the back of his neck had been in pain for two weeks.  In January 2008, it was noted that the Veteran had multiple boils on his posterior neck.  During a February 2008 VA physical therapy consultation, the Veteran complained of constant neck pain, which he reported the onset of to have been 20 years prior.  In December 2010, the Veteran presented with complaints of chronic intermittent neck pain, progressively worse in the previous 48 hours.  

The record also contains the reports of several VA and VA contract examinations.  In February 2006, the Veteran was afforded a VA contract examination for evaluation of his back condition.  Upon examination of the cervical spine, no pain, fatigue, weakness, lack of endurance, or incoordination was noted.  The examiner reviewed the medical evidence of record, specifically noting the documentation of the 1982 work-related injury to the Veteran's back.  The examiner opined that the Veteran's degenerative disc disease of the cervical spine was less likely than not related to his lumbar spine or right knee conditions.  

In 2007, a VA examiner was asked to opine whether the Veteran's degenerative disc disease of the cervical spine resulted from his in-service injury when he dropped a weight on his chin.  The VA examiner reviewed the medical evidence of record and the Veteran's account if his in-service injury and opined that the Veteran's degenerative disc disease of the cervical spine was not caused by or the result of his in-service injury.  The examiner found that there was no evidence in the STRs to support the Veteran's contentions that he had injured his neck in service.  

In September 2009, the Veteran was afforded a contract examination to determine the likelihood that the Veteran's degenerative disc disease of the cervical spine resulted from his 1971 in-service injury.  During the examination, the Veteran reported that his neck pain began in 1971 and occurred constantly.  Upon examination of the cervical spine, there was no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone, or ankylosis of the cervical spine.  The examiner reviewed the medical evidence of record and considered that Veteran's assertions and opined that the Veteran's current degenerative disc disease of the cervical spine was not related to an injury in service.  The examiner reasoned that there was no evidence of neck pain at the time of the 1971 injury and no follow-up visits for complaints of neck pain.  He further reported that the Veteran stated that he had fainted, which is why he dropped the weight on his chin.  The examiner noted that fainting would create a situation where the Veteran's neck would have been relaxed with no acute muscle tightening reaction that would therefore make it less likely than not that a cervical strain pattern would have occurred.  The examiner also noted that on examination in February 2006, the Veteran had a full range of motion of his cervical spine and had no complaints or cervical spine concerns.

On remand from the Board in November 2010, the Veteran was afforded another VA examination, which was conducted the following month.  At that time, the Veteran reported the onset of his neck pain to have been in 1971, relaying to the examiner that during service, a barbell with weights landed on his chin when he blacked out while lifting weights.  The examiner indicated review of the claims folder, acknowledged the Veteran's complaints of constant pain, conducted a physical examination of the Veteran's spine, to include range-of-motion testing, observed that the Veteran had an abnormal gait, reviewed the previous VA examination and x-ray reports of record, and opined that it was less likely than not that the Veteran's degenerative disc disease of the cervical spine was related to service.  As support for his negative nexus opinion, the examiner noted evidence of lumbar and thoracic spine degenerative disc disease and lumbar spondylosis, the isolated incident in service, and the lack of continuity of neck symptoms after service.  The examiner further indicated that the Veteran's lumbar and thoracic spine degenerative disc disease and lumbar spondylosis suggested that his cervical spine degenerative disc disease was related to a predilection to degenerative disease of the vertebrae and discs.

The Veteran has also submitted lay evidence in support of his claim.  In his October 2008 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran stated that the impact of the weight being dropped on his chin caused his neck to bend down forcefully.  He stated that has experienced a certain amount of pain in his neck since that accident.  In a December 2011 statement, the Veteran reported having received private treatment for neck pain in the late 1970s.  His wife submitted a statement that same month wherein she reported the Veteran had complained of neck pain on and off during their 39 years of marriage.

Upon review of the above evidence, the Board finds that there is no credible evidence of a nexus between the Veteran's active military service and his current degenerative disc disease of the cervical spine.  Further, there is no credible lay evidence demonstrating continuity of symptomatology since service.  See 38 C.F.R. 3.303(b).  Although the Veteran has several times indicated that his degenerative disc disease of the cervical spine is related to his in-service injury, the Board finds more probative the September 2009 contract and November 2010 VA examiners' opinions that the Veteran's degenerative disc disease of the cervical spine is not related to his in-service injury.  In that regard, the examiners reviewed the claims folder, specifically noting the lack of any reported complaints of neck pain at the time of the in-service injury and during the 2006 contract examination.  The examiners based their opinions not only on the lack of reported symptoms, but also on the Veteran's account of the in-service accident.  Indeed, the September 2009 contract examiner considered the Veteran's specific assertion that he fainted prior to dropping the weight bar on his chin and found that fainting would have created a situation where the Veteran's neck would have been relaxed with no acute muscle tightening reaction, which would therefore have made it less likely than not that a cervical strain pattern would have occurred.  Moreover, the November 2010 VA examiner indicated that the Veteran's other spine conditions suggested a predilection to degenerative disease of the vertebrae and discs.  

Given this evidence, the Board finds there to be no medical basis upon which to establish service connection for the Veteran's cervical spine degenerative disc disease.  This is so because a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

The Board has considered whether the Veteran's assertion that he has experienced constant neck pain since service can serve to establish service connection.  The Board does not question the competency of the Veteran to report symptoms such as pain.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  However, the Board finds that the evidence of record weighs against the Veteran's credibility with regard to his assertion that he has experienced neck pain since service.

As stated previously, there is no evidence in the Veteran's STRs of symptoms or treatment related to cervical spine after his July 1971 injury.  Further, even if the Veteran's statement that he sought treatment for his neck in the later 1970s is true, the evidence still does not suggest a continuity of symptoms after that time.  Indeed, the post-service medical records, which document near continuous treatment for chronic low back pain since 1983, make no mention of any neck pain or cervical spine residuals from an in-service injury.  Even the 2006 examination report in which the Veteran is diagnosed with degenerative disc disease of the cervical spine is silent for complaints of pain related to the cervical spine.  Moreover, in February 2008, the Veteran reported having experienced neck pain for 20 years, which would indicate an onset of pain more than 15 years after service.  Although the Veteran later stated that he had had continuous pain since service, the Board finds that the lack of any reported symptoms related to the cervical spine, despite being treated for a back disability, at any point prior to his filing a claim for service connection for degenerative disc disease of the cervical spine renders his assertion that he has experienced neck pain continuously since service not credible.  The Board similarly finds the Veteran's wife's statement that the Veteran had complained of neck pain on and off for 39 years to be incredible for the same reasons.  The Board finds it very hard to believe that he would not have mentioned such pain to a medical provider at some point while receiving treatment for his documented chronic low back pain.  Such evidence leads the Board to conclude that the Veteran's and his wife's statements of continuity of problems since service are not credible.

As to any contention by the Veteran that because he sustained an injury in service, his current cervical spine disability must therefore be etiologically related to that in-service injury, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his cervical spine disability, especially in light of the evidence suggesting a predilection to degenerative disease of the vertebrae and discs.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Veteran has also contended that his degenerative disc disease of the cervical spine is related to his service-connected Osgood-Schlatter's disease of the right knee.  A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2011).

As noted above, the Veteran was granted service connection for Osgood-Schlatter's disease of the right knee in September 1999.  Thus, the question before the Board is whether the Veteran's cervical spine degenerative disc disease is proximately due to or the result of his Osgood-Schlatter's disease of the right knee or whether his cervical spine degenerative disc disease has been aggravated by his Osgood-Schlatter's disease.  See Allen, supra.  

Relevant to this issue, the February 2006 VA contract examiner opined that it was "less likely than not that the found cervical spine condition is related to the lumbar spine or right knee condition."  On remand from the Board, the December 2010 VA examiner opined that it was less likely than not that the Veteran's Osgood-Schlatter's disease of the right knee has made worse his cervical spine degenerative disc disease.  He stated that his opinion was based on the fact that there is no known medical relationship between Osgood-Schlatter's disease and cervical spine degenerative disc disease.  The VA examiner also indicated that the Veteran's lumbar and thoracic spine degenerative disc disease and lumbar spondylosis suggested that his cervical spine degenerative disc disease was related to a predilection to degenerative disease of the vertebrae and discs.  This finding would weigh against a conclusion that the Veteran cervical spine degenerative disc disease is proximately due to or the result of his Osgood-Schlatter's disease of the right knee.

In view of the findings on examination in February 2006 and December 2010, which are uncontradicted in the record, the Board finds that service connection for a cervical spine degenerative disc disease must be denied on a secondary basis as well.  The Board is aware that the examiners' opinions are lacking somewhat in rationale.  However, there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In the instant case, there is no indication that either examiner failed to consider any piece of relevant evidence before providing their opinions.  The Board also finds no reason to discount the medical opinions based on the physicians' expertise and qualifications as medical professionals.  Further, given the absence of contrary evidence in this case, the Board need not weigh the VA and VA contract examiners' opinions against other evidence.  Indeed, there is no evidence, other than the Veteran's own assertions, to suggest that his cervical spine degenerative disc disease has been caused or aggravated by his Osgood-Schlatter's disease of the right knee.  Although the Veteran believes that his cervical spine degenerative disc disease is due to his Osgood-Schlatter's disease of the right knee, as stated above, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau and Colantonio, both supra.  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA and VA contract examiners' conclusions to the contrary.  See Jandreau and Espiritu, both supra.  As such, the Board finds that the lack of a more detailed rationale does not render either the February 2006 or November 2010 opinions inadequate.

For the foregoing reasons, the Board finds that the claim of service connection for a cervical spine degenerative disc disease must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for a cervical spine degenerative disc disease under any theory advanced by the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2011).  


ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service-connected Osgood-Schlatter's disease of the right knee, is denied



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


